               Case 2:20-cv-00312-RGD-LRL Document 32 Filed 12/10/20 Page 1 of 1 PageID# 258




                                  UNITED STATES DISTRICT COURT
                                               EASTERN DISTRICT OF VIRGINIA
                                                  NORFOLK DIVISION
                                            Thursday, December 10, 2020
MINUTES OF PROCEEDINGS IN     Open Court via ZoomGov
PRESENT: THE HONORABLE Robert G. Doumar, Senior United States District Judge
Courtroom Deputy:   Lori Baxter
Law Clerk: Courtney Hitchcock                                                Reporter:     Heidi Jeffreys, OCR

    Set:       10:30 a.m.                     Started:   10:30 a.m.                   Ended:     12:03 p.m.

    Case No.       2:20cv312


                 Janet Gurwell, Brad Sylvia, individually and on behalf of all similarly situated individuals
                            v.
                 Sea World Parks & Entertainment, Inc. , A Florida Corporation


    Appearances: Jodie E Buchman, Matthew T. Theriault and Zachary T. Chrzan for the Plaintiffs.
    Christopher J. Tyson, John M. Simpson and Michelle C. Pardo for the Defendant.


    Hearing held re [26] Motion to Dismiss for Failure to State a Claim by Defendant. Arguments of counsel.
    Comments of Court.     The Court takes the motion under advisement for further review and will issue an
    order with its ruling. Court adjourned.
